Concurring Opinion.
Roby, J.
I am constrained by the legal propositions stated in the opinion and their application to the facts of the ease, to concur in the result. If the findings showed that appellee’s father was deterred from taking her away from Mr. and Mrs. Davis by a promise that she should inherit their property, or be otherwise compensated, then I would not agree to a reversal. They intended that she should have all the property. Some one may have a legal right to prevent her receiving the smallest part of it, but those invoking the letter of the law in that behalf must also abide by the law-in its strictness.